Citation Nr: 1508184	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-09 583	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Paul Bradley, an Accredited Agent with Alpha Veterans Disability Advocates


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1987 to February 1992, including in the Southwest Asia Theater of Operations from November 20, 1990 to March 2, 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for right ear hearing loss.  The RO also confirmed and continued the existing noncompensable (0 percent) rating for the hearing loss in his left ear that is service connected.

In November 2014, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  In a prehearing conference, which he later affirmed at the outset of the hearing, the Veteran indicated he had not spoken with his representative in about 2 years.  But he also indicated he was electing to still have the hearing, even without his representative present, so the hearing was held as scheduled.

During the course of this appeal, the Veteran also initiated an appeal of the RO's August 2011 assignment of an initial 50 percent rating for then service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  However, after the RO issued a statement of the case (SOC) concerning this other claim in response to the Veteran's notice of disagreement (NOD), he did not then complete the steps necessary to perfect his appeal of this other claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  Thus, this other claim is not before the Board.  38 C.F.R. § 20.200 (2014).


VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  

2.  He did not appeal that prior denial of this claim.

3.  The additional evidence since received is not cumulative or redundant of the evidence previously of record and considered in that earlier decision, but when considered with the evidence previously of record does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for right ear hearing loss.  

4.  The Veteran has level I hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision earlier considering and denying the Veteran's claim of entitlement to service connection for right ear hearing loss is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria also are not met for entitlement to a compensable rating for the service-connected hearing loss in the left ear.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.85, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the November 2014 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the earlier examination he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's physical and electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

A.  Right Ear Hearing Loss

The RO previously considered and denied the Veteran's claim of entitlement to service connection for right ear hearing loss in an April 1998 rating decision.  In deciding that prior claim, the RO considered his service treatment records (STRs) and a VA examination report.  The RO found there was evidence of hearing loss in service, but still insufficient hearing loss in this ear at the time of that prior claim and decision to be considered an actual ratable disability by VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

The RO appropriately notified the Veteran of that decision and of his appellate rights, but he did not appeal the denial and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  That April 1998 rating decision denying this claim therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).


Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section otherwise requiring the submission of new and material evidence concerning the claim.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  See 38 C.F.R. § 3.156(c)(i).  Here, though, no service department records have been obtained since April 1998; VA thus need not reconsider this claim under this subpart of this VA regulation.

The Veteran attempted to reopen this claim by statement received in September 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Therefore, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered in determining whether new and material evidence has been received is the evidence associated with the claims file since the last final and binding disallowance of the appellant's claim on any basis - so irrespective of whether the prior denial was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence that has been associated with the claims file since the RO's April 1998 rating decision includes VA treatment records, VA examination reports, and the Veteran's written statements and hearing testimony.  This evidence is new, meaning neither cumulative nor redundant of the evidence previously of record.  This additional evidence is not also material, however, so insufficient reason to reopen this claim.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate this claim.  It merely demonstrates the Veteran's personal belief that he has right ear hearing loss owing to noise exposure during his military service (like the hearing loss in his left ear that already has been determined service connected).  But unlike the hearing loss in his left ear, the hearing loss in his right ear is not sufficiently severe to be considered an actual ratable disability by VA standards - which, to reiterate, means according to the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this VA regulation, for purposes of applying VA laws, impaired hearing is considered an actual ratable disability only when auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, when auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The absence of this same type of evidence formed the basis of the RO's previous denial of this claim.  

Specifically, according to his March 2011 and April 2012 written statements, the Veteran has moderate right ear hearing loss that developed in service, where he was exposed to very loud noises and explosions as an ammunition technician.  Allegedly, during the Persian Gulf War, the exposure increased due to more devastating explosions and noises.  According to his November 2014 hearing testimony, doctors have told him he has right ear hearing loss.  See transcript at pages 6-7.  But it is not so much a matter of whether he has hearing loss in this ear, instead, whether he has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum standards of § 3.385, and there still is no such indication, even when considering the additional evidence received in the years since the RO's April 1998 decision.

Unfortunately his personal lay statements may not be considered a competent diagnosis of ratable hearing loss disability by VA standards (§ 3.385) and, therefore, sufficient to reopen his claim since he does not have or allege to have any specialized knowledge in this particular field of medicine allowing him to, in turn, determine just how severe his hearing loss in this ear is in relation to the requirements of this VA regulation.  See Black v. Brown, 10 Vet. App. 279 (1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, in which case, depending on the facts of the particular case, competent and credible lay evidence may suffice to provide a diagnosis or prove etiology); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

VA treatment records dated since 2009, including July 2010 audiometric findings from an audiological consultation, and July 2003 and August 2010 VA examination reports show he continues to report and receive treatment for hearing loss, which is greater in his left ear than right ear (allegedly worsening as of early 2010).  He also has received treatment for wax buildup in his right ear.  Indeed, as alleged, this additional evidence includes diagnoses of hearing loss in the right ear, albeit described as "mild" and characterized by the VA examiners as nondisabling, not meeting VA standards for ratable hearing loss disability.  So even the results of this more recent audiometric testing simply fail to satisfy the threshold minimum criteria for ratable right ear hearing loss disability by VA standards, meaning according to 38 C.F.R. § 3.385.

As competent evidence of currently ratable right ear hearing loss disability by VA standards remains absent from the record, the Board may not reopen this claim of entitlement to service connection for hearing loss in this ear, but instead must deny this petition to reopen this claim inasmuch as the Veteran still does not meet the requirements of § 3.385 as concerning this particular ear. 

B.  Left Ear Hearing Loss

The Veteran is additionally claiming entitlement to a higher (i.e., compensable) rating for the hearing loss in his left ear, which has been determined to be service connected and of sufficient severity to be considered a ratable disability according to the requirements of § 3.385.  According to written statements he submitted in March 2011 and April 2012 and his November 2014 hearing testimony, his left ear hearing loss is getting progressively worse and extremely severe.  Allegedly, it necessitates requesting people to speak up and ensures he misses a great deal of conversations.  He claims that it is affecting his work life because, in meetings, he is unable to understand everything being said such that he misses certain training information and is unable to participate in crucial discussions during meetings.  It is also reportedly affecting his activities of daily living (ADLs); as examples, he uses headphones to hear the television, speaks too loudly, which is annoying to others, and cannot hear his alarm going off.  Also, allegedly, although recommended, he does not want to get hearing aids due to the stigma associated with them and does not want to undergo surgery, either, owing to the risks and potential for no actual improvement in his hearing acuity.  


Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  But the Court also extended this practice even to established ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Schedular

The RO has evaluated the Veteran's left ear hearing loss initially as noncompensably (0-percent) disabling pursuant to 38 C.F.R. § 4.85, DC 6100.  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz (Hz)).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Unlike in his left ear, however, the Veteran does not have service-connected hearing loss in his right ear.  If, as here, impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  This also is not shown here, however, as the hearing loss in the Veteran's service-connected left ear is not compensable to a degree of 10 percent or more; instead, it is noncompensable, i.e., 0-percent disabling.  Moreover, as already discussed, the hearing loss in his right ear does not meet the requirements of § 3.385.  

So he is not entitled to the benefit of 38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and purposes, the Board must consider the hearing impairment in his 
non-service-connected right ear as Level I.

The Veteran's left ear hearing loss does not more nearly approximately the criteria for a compensable evaluation.  According to audiometric findings of record, he has level I hearing acuity even in his service-connected left ear, which, pursuant to Table VII, translates to noncompensably disabling hearing loss. 

Since 2003, the Veteran has undergone two VA examinations and a VA audiological consultation.  On VA examination conducted in July 2003, an audiometer revealed the following pure tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
60
45
35
25

An examiner noted average decibel loss of 41 and speech discrimination of 96 percent in the left ear.  

On VA audiological consultation in July 2010, an audiometer revealed the following pure tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
60
40
35
35

The provider noted speech discrimination of 92 percent in the left ear.  


On VA examination conducted in August 2010, an audiometer revealed the following pure tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
60
45
40
25

An examiner noted average decibel loss of 42.5 and speech discrimination of 96 percent in the left ear.  

Applying these findings to Table VI results in a numeric designation of I for the left ear.  This numeric designation warrants the assignment of a 0 percent evaluation under Table VII.

There are treatment records in the physical and electronic files showing more recent treatment for multiple medical conditions.  These records, however, do not refer to the Veteran's hearing loss.  They also do not include a hearing aid recommendation, evidence that might tend to suggest a worsening of his hearing acuity in this ear.  In the absence of evidence showing that he has greater than level I hearing loss in his left ear, when combined with the same level I designation for the hearing loss in his right ear (that does not satisfy § 3.385 to be considered a ratable disability), the Board may not assign a compensable rating for his left ear hearing loss. 

2.  Extra-Schedular Consideration

In reviewing this claim for an increased evaluation for the left ear hearing loss, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule applies unless there are exceptional or unusual factors that render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


The question of whether an extra-schedular evaluation may be assigned is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular evaluation in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if a schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Here, the Veteran has raised a claim for an increased evaluation for his left ear hearing loss on an extra-schedular basis by asserting, including during his hearing, that this loss is detrimental to his career.  He also spoke of how is adversely affects his day-to-day activities (ADLs).  For these reasons, the VA examiners were required to specifically address the functional effects of his hearing loss disability on his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2014).

He asserts that the hearing loss necessitates requesting people to speak up and ensures he misses a great deal of conversations.  He further asserts that, in meetings, he is unable to understand everything being said such that he misses certain training information and is unable to participate in crucial discussions during meetings.  But the ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of environmental noise.  VHA's help was invaluable as it had conducted clinical studies of Veterans with certain patterns of haring loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a Veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life occupational setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994). 

The schedular evaluation assigned the Veteran's left ear hearing loss pursuant to the rating criteria therefore contemplates all functional impairment that results from the hearing loss, including any compounded by background noise or multiple conversations going on at any given time.  He has no functional loss secondary to the hearing loss that is not contemplated by the Rating Schedule, which would make its application impracticable to apply.  He additionally is not shown to have the type of "exceptional pattern" of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).  Because the rating criteria reasonably describe the level of severity and symptomatology of his left ear hearing loss, referral for consideration of an 
extra-schedular evaluation is unwarranted.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

3.  Conclusion

The Rating Schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his left ear hearing disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously-noted evaluation is the most appropriate given the evidence of record.  Consequently, this rating must remain in effect.  38 C.F.R. § 4.7.

In reaching this conclusion, the Board considered the complete history of this disability as well as its clinical manifestations and the effect it has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for the left ear hearing loss also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


